The opinion of the court was delivered by
START, J.
The cause of action is barred by the statute of limitations, unless it is saved from its operation by a credit of six bushels of potatoes, delivered by the defendant to one of the plaintiffs, H. M. Cuthbertson, for use in his family, and credited upon the account in question by G. W. Cuthbertson, by the direction of H. M. Cuthbertson, given in the presence of the defendant and without objection on his part.
From the circumstances under which the potatoes were delivered and credited on the plaintiff’s account it may be fairly inferred that'the parties intended that the defendant should have credit for them. It is not claimed that there was any other account or demand on which they could have been credited. There is nothing in the case to indicate that .the defendant intended any other application. He knew that the potatoes were being placed to his credit and made no objection, and he must be held to have acquiesced in the application. He could not, under the circumstances, have *575intended any other application. The potatoes having been credited as the defendant understood they were to be, they must stand as a proper credit and have the effect to save the account from the operation of the statute. The case of Robie v. Briggs, 59 Vt. 443, and the cases there cited, are sufficient authority for this holding.

Jiidgment affirmed.